
	

115 SRES 292 ATS: Condemning the brutal and senseless attack at a country music festival in Las Vegas, Nevada, honoring the memory of the victims of the deadly shooting, offering condolences to, and expressing support for, the families and friends of the victims and all of the individuals who were affected by the attack, and applauding the dedication and bravery of law enforcement officers, firefighters, paramedics, emergency medical technicians, medical professionals, hotel security and staff, and community members in responding to the attack.
U.S. Senate
2017-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 292
		IN THE SENATE OF THE UNITED STATES
		
			October 16, 2017
			Mr. Heller (for himself, Ms. Cortez Masto, Mr. McConnell, Mr. Schumer, Mr. Alexander, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Mr. Cochran, Ms. Collins, Mr. Coons, Mr. Corker, Mr. Cornyn, Mr. Cotton, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Donnelly, Ms. Duckworth, Mr. Durbin, Mr. Enzi, Mrs. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Franken, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Ms. Harris, Ms. Hassan, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Ms. Hirono, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Kaine, Mr. Kennedy, Mr. King, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Scott, Mrs. Shaheen, Mr. Shelby, Ms. Stabenow, Mr. Strange, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Van Hollen, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, Mr. Wyden, and Mr. Young) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Condemning the brutal and senseless attack at a country music festival in Las Vegas, Nevada,
			 honoring the
			 memory of the victims of the deadly shooting, offering condolences to, and
			 expressing support for, the families and friends of the victims and all of
			 the individuals who were affected by the attack, and applauding the
			 dedication and bravery of law enforcement officers, firefighters,
			 paramedics, emergency medical technicians, medical professionals, hotel
			 security and staff, and
			 community members in responding
			 to the attack.
	
	
 Whereas, in the late hours of Sunday, October 1, 2017, a 64-year-old man from Mesquite, Nevada, killed 58 individuals and wounded more than 500 innocent individuals in a horrific attack at the Route 91 Harvest festival in Las Vegas, Nevada, with more than 22,000 individuals in attendance;
 Whereas President Donald Trump called the attack an act of pure evil and said that unity cannot be shattered by evil and that the bonds between the people of the United States cannot be broken by violence;
 Whereas the attack is the deadliest mass shooting in the modern history of the United States; Whereas the Las Vegas Metropolitan Police Department and other law enforcement professionals within the city of Las Vegas and Clark County, Nevada, including emergency response teams from Henderson and North Las Vegas, the Nevada Department of Public Safety, the Federal Bureau of Investigation, the Bureau of Alcohol, Tobacco, Firearms and Explosives, the Department of Justice, the Department of Homeland Security, military service members and veterans, ambulatory services, and other emergency and health care professionals responded to the attack bravely, admirably, and in a coordinated manner, saving many lives;
 Whereas doctors, nurses, paramedics, and other medical professionals worked around the clock under harrowing circumstances to provide life-saving care for hundreds of victims;
 Whereas, during the attack, countless civilians selflessly assisted victims and, following the attack—
 (1)hundreds of individuals stood in long lines to donate blood for those who were injured in the attack; and
 (2)the people of Las Vegas, the State of Nevada, and the United States expressed overwhelming financial, physical, and emotional support for the victims and the families of the victims;
 Whereas local organizations, businesses, and caregivers came together with Federal, State, and local government agencies to support the victims and help the community heal; and
 Whereas Nevada has a vibrant and renowned tourism economy that will continue to thrive, attracting and welcoming millions of visitors from across the United States and internationally, and emergency management officials will diligently dedicate local and Federal resources to boost public safety and security in Las Vegas, Nevada: Now, therefore, be it
	
 That the Senate— (1)condemns the horrific attack at the Route 91 Harvest festival in Las Vegas, Nevada, on October 1, 2017, in which 58 innocent individuals were killed and more than 500 innocent individuals were injured;
 (2)honors the memory of the victims killed in the attack and offers heartfelt condolences and deepest sympathies to the families, loved ones, and friends of the victims;
 (3)expresses hope for a full and speedy recovery by, and pledges continued support for, those who were injured in the attack;
 (4)offers compassion to those who attended the event, but were not physically injured, and are dealing with symptoms of post-traumatic stress or seeking grief counseling;
 (5)recognizes the spirit and resilience of the Las Vegas and Nevada communities; and (6)applauds the dedication and bravery of local, State, and Federal law enforcement and counterterrorism officials and emergency medical and health care professionals for their coordinated efforts in responding to the attack, securing the community, and providing treatment.
			
